Non* Robert P. w
County Attorne$
Bo8quecounty
Nerldlan,
        Te%M
bearsic:
                opinion No. O-1560
                Re: Whetherthe bondeervloecontraatbetween
                    The SteakCompanyand CliftonIndependent
                    SchoolDlstrlotoonetltuteea violation
                    of~firtlale
                              43Oaof the P&al Codeof Texas.
      Wi8haveyour letterof October6, 1939in uhlohyou
reque8tthe oplalonof thl8department     withrefereaoeto
the gurqtlon~wl&her.oo!  @otthe bondlervloeomtraut whloh
patt.ea&8ed. in. your -letter,
                             betweenThe Steak Cuatwmyand
~Olll'toa
        ~%de#mdent'Mhi$ol  Dl8trlat.  crautituteaa viola-
tlob ,of!
        ArtiIala 4gOaof th,*Petial &de of TexM ,~relatlrig
                                                         to
the   Unl%ufUl :prbtice   of law.
                        ts p8rtAgraphI (a)of the
     I&I referpartloularly
aari+aet
       whichretieas 'rollowe%
        "1'~
          - ,Legal
                 Serviae~
         n(i)To pmpare~thelegal$aeg;ae~am~&ary
      to be executedin votingandp
      l86uantre:of
                 the propomd ue'uuidtleti.
                                         Wherean eleu-
      tloa#&@quired;thl6*111 lnelu4ethe preparat+mof
      thepti~fwtlon prc#leedltig8WITWCUTEXTRA C&UWJE.~'
      ff the oompsd~~prepme8 aueh~pre-eleotlon
                                             @a+ooeedin@
      8x@ the eleatldnfall8to aarry,ne 0-e    j.@to be'
      madebytbuempany f'orthe pmqeedl~ti'so   p-@&d.
      It lm agree& now'avsr,thatif othereleetlone &.a
      rlmllarprepeabllitlim
                         are aalS@dwithinone yearfmm
      the &k%eof the.previcam eleatlon,
                                      ehle aentraot will
      applJ,tO the new eIeotlons;
                                withany neoereary altera-
      tZon8&n prlaeto oerrespdnd wlth.thenew PrOPOIBitlOn.
      The oumparqwillprovidethe austomerwlth  not more
   ‘tihaa~thih   traasarlpts
                          of the OWlite legalpro-
   aeedlnga feraefmtlon-one         fortheawktamer,ame     for




     .gdctlon
            ~2.of:Artlcle
                       4369 6t the'Pena‘lX@e~.deiines
thb',@Wtiiie:
          of law~xnd lnoludesthe followingi
     '"(b)For a coim%deratlon,
                             rewardor pecuniary
   b&i&d*, prymittor antiolpated,~
                                direct,or indirect,
   edWf8$?8
         or counsels          to secularlaw,or
                     imother'aa
   drari.:a             or lnatriment
         paper;~doeiunent           affeotlngor
   rel&tingto aeeularrightat..."
                     ,.
      3eotlon 7 bf Artlele43Oa of the P&al Coderelates
to i$@&s&ritrinrl6lationof the unlaufulpm&ice Act. Thie
SeatltW,*adailnpa+t.sSfollo*ei
         %ny agree&atby anpperson, aorW-atlon,
   OS'~seclatlon~.ln
                   tiolatlono$,thl8Aot shallbe
   ill.,@:u#l&@b.p@raQn,~atlon,      or sssymfa-
   tlinihallnot b&able to ramwe%-for aay UeIViOet3
   ieuitiw'itivlalatlenof this Aot either on the
   eQntreot* a:qpssl-cront~etual *i3ll.atlon.
                                            . . 2,
         Ue~aMutwfraa your letter    ~4ndfron the   t&B8   Of
the oiatrbatthetThe8teekCoqpwgiaa eerporatlon, and
therefereaantmtbe Isrhrll~
                         authorfzed
                                  to praatiaela@.
Xon,Ro+rtF.w,         Page3.




formmnue of these serdccs,
      Under our oplmiori Raa,O-831,by As8lstant~Attomey
GeneralRobert E. lbplce, adUre6aed to Hon. 3. P. Bryan,County
Attorney,,
         Brazorla County,the agreement   by the aorporatlon
to performlegalservleees~wauld  be llleg,el,even thoughit
wee oor&uplatedthatlloeneed    attorneys shqmldperfox%the
legal sex-does under employment by the aorporatlvn. A large
number of aaseaare altedin #aid opinionswstalning this
proponltlon.
      In Maordahitb
                  with the requestcontalned in m
letter,Ue eiymturnlng herewiththe oopy of the bondser-
vlee'cditkitct
            whlahym'eent tie.




                               B;rr
                                      RdRoySlmmocm
                                          Assistant
ERSrpbp:ba
s3?cLosul?R